     Case: 4:20-cv-01233-RWS Doc. #: 12 Filed: 11/05/20 Page: 1 of 3 PageID #: 75




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

MARCUS HUNT,                                           )
                                                       )
         Plaintiff,                                    )
                                                       )
v.                                                     )       Case No. 4:20-cv-1233-RWS
                                                       )
STEVEN OGUNJOBI, et al.,                               )
                                                       )
         Defendants.                                   )


                           JOINT PROPOSED SCHEDULING PLAN

         In accordance with the Court’s Order of October 5, 2020 setting a Rule 16 conference in

the above-styled matter, the parties submit their Joint Proposed Scheduling Plan as follows:

         (a)     The parties agree that a Track 2 designation is appropriate.

         (b)     The parties propose that joinder of additional parties or amendment of pleadings

take place by February 12, 2021.

         (c)     Discovery plan:

         (i)     The parties agree that electronically stored information is to be produced in its

native electronic format together with all metadata and other information associated with each

document in its native electronic format, and in accordance with Federal Rules of Civil

Procedure 34(b)(2)(E), unless otherwise agreed to by the parties in writing.

         (ii)    The parties do not believe an agreement of claims of privilege or protection as

trial-preparation material after production is necessary under Rule 26(f)(3)(D) and Fed. R. Evid.

502.

         (iii)   The parties shall make their initial disclosures and exchange documents pursuant

to Rule 26(a)(1) on or before December 4, 2020.

                                                   1
  Case: 4:20-cv-01233-RWS Doc. #: 12 Filed: 11/05/20 Page: 2 of 3 PageID #: 76




       (iv)    Discovery need not be conducted in phases or limited to certain issues.

       (v)     Plaintiff shall disclose any expert witnesses and the required reports by April 5,

2021 and produce experts for deposition no later than May 4, 2021. Defendant shall disclose any

expert witnesses and the required reports June 4, 2021 and produce experts for deposition no

later than July 6, 2021. Any rebuttal experts and required reports must be disclosed by August 1,

2021 and produced for deposition no later than September 1, 2021.

       (vi)    The presumptive limits of ten (10) depositions per side and twenty-five (25)

interrogatories per party should apply in this case.

       (vii)   The parties do not anticipate requesting any physical or mental examinations of

parties under Rule 35.

       (viii ) All discovery will be completed by September 10, 2021.

       (ix)    any other matters pertinent to the completion of discovery in this case,

       (d)     The parties consent to mediation and agree that referral to mediation would be

most productive after September 10, 2021 and at least a month before any dispositive motions

deadline.

       (e)     All dispositive motions shall be filed by October 10, 2021. Opposition briefs are

due by November 10, 2021. Reply briefs are due by November 30, 2021.

       (f)      The parties ask for the first available trial date and believes the case would be

ready for trial in March 2022.

       (g)     The parties estimate it will take 2-3 days to try this case.

       (h)     At this time, the parties do not deem any other matters appropriate for inclusion in

the Joint Proposed Scheduling Plan.




                                                  2
 Case: 4:20-cv-01233-RWS Doc. #: 12 Filed: 11/05/20 Page: 3 of 3 PageID #: 77




DATED: November 5, 2020

                                   Respectfully submitted,

                                   CARTER LAW FIRM, LLC

                                   /s/ B. Kyle Bass
                                   Jase Carter, Mo. Bar No. 63752
                                   B. Kyle Bass, Mo. Bar No. 65768
                                   3407 S. Jefferson Ave., #109
                                   St. Louis, MO 63118
                                   (314) 675-1350
                                   (314) 310-3386 (fax)
                                   jase@carterfirm.law
                                   kyle@carterfirm.law

                                   Attorneys for Plaintiff Marcus Hunt




                                   Respectfully Submitted,

                                   MICHAEL A. GARVIN,
                                   CITY COUNSELOR


                                 By:/s/ Erin K. McGowan
                                   Erin K. McGowan, #64020
                                   Associate City Counselor
                                   Room 314, City Hall
                                   1200 Market St.
                                   St. Louis, MO 63103
                                   314-622-3361
                                   314-622-4956 (fax)
                                   McGowanE@stlouis-mo.gov
                                   Attorney for Defendants




                                      3
